Citation Nr: 1816606	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation for service-connected coronary artery disease, evaluated 10 percent disabling prior to June 12, 2017, and 30 percent disabling from October 1, 2017, to the present.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to June 1971, and he is in receipt of a Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that established service connection for coronary artery disease based on a review of a previously-denied claim under a regulatory change and the United States District Court for the Northern District of California's (District Court's) holding in Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), which invalidated 38 C.F.R. § 3.311a (d) (1989); a 10 percent initial evaluation was assigned, effective from December 8, 2005 - the date of VA's receipt of the previously-denied claim for benefits.  The Veteran expressed timely disagreement with the assigned initial evaluation, and the present appeal ensued.  

In a June 2017 Decision Review Officer (DRO) decision, the RO partially granted this issue; the 10 percent initial evaluation was increased to 30 percent, effective from June 12, 2017.  As such, "staged" ratings were created.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Also, in an August 2017 DRO decision, the RO further staged this evaluation, assigning a temporary 100 percent evaluation from June 12, 2017, to October 1, 2017, and re-instating the 30 percent initial evaluation thereafter.  In light of these actions, the issue on appeal has been recharacterized as stated on the title page.  In passing, the Board notes that the Veteran has not expressed disagreement with the effective dates of these partial allowances; however, since the increases did not constitute a full grant of the benefits sought, the issue remains in appellate status for the entirety of the appeal period.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional evidentiary and procedural development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.  

As noted by the Veteran's representative in a February 2018 Brief, and as reflected by the Veteran's VA treatment records, less than 10 days after the Veteran's most recent VA heart examination in June 2017, he experienced a myocardial infarction, necessitating hospitalization for heart catheterization and stent placement.  This evidence appears to demonstrate that the Veteran's service-connected coronary artery disease has worsened since the June 2017 VA examination.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

In light of above, the Board concludes that a remand to provide the Veteran with a contemporaneous VA examination to determine the current frequency and severity of the symptoms related to his service-connected coronary artery disease is necessary to fulfill VA's duty to assist the Veteran in substantiating the issue on appeal under the controlling laws.

Finally, so that the VA examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's heart disability, updated private treatment records and VA treatment records from the VA Medical Center (VAMC) in Salem, Virginia, and all associated facilities must be obtained and associated with the file for review and consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ask the Veteran to identify and complete releases for all outstanding private treatment records associated with his service-connected coronary artery disease.  For each release that the Veteran completes and submits, the AOJ must make two attempts to obtain the identified records and notify the Veteran if any such records cannot be acquired.  

2.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Salem, Virginia, and all associated facilities, dated after June 14, 2017.  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for a VA heart examination to evaluate his service-connected coronary artery disease.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected coronary artery disease as per the applicable rating criteria.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


